United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2779
                                   ___________

Vishnue L. Jennings,                    *
                                        *
                   Appellant,           *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of Nebraska.
Kellogg USA, Inc.; American             *
Federation of Grain Millers, Local      *      [UNPUBLISHED]
#50,                                    *
                                        *
                   Appellees.           *
                                   ___________

                             Submitted: June 7, 2001

                                 Filed: June 12, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

      Vishnue L. Jennings appeals the district court's adverse grant of summary
judgment in Jennings's employment discrimination action. After de novo review of the
record and a thorough review of the parties' submissions, see LaCroix v. Sears,
Roebuck, & Co., 240 F.3d 688, 690 (8th Cir. 2001) (standard of review), we conclude
summary judgment for defendants was appropriate. Accordingly, we affirm for the
reasons stated in the district court's opinion. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-